Citation Nr: 0202269	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  01-02 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE 

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for bilateral 
hearing loss.

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from July 1976 to March 1982.  
The veteran was thereafter a member of the U.S. Army 
Reserves, and thereafter a member of the Vermont National 
Guard.

The appeal arises from the June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, denying the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
as not well grounded. 

In the course of appeal the veteran testified before an 
hearing officer at the RO in March 2001.  A transcript of 
that hearing is included in the claims folder.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for tinnitus, as well as 
the reopened claim for service connection for bilateral 
hearing loss (granted by virtue of this decision) pursuant to 
authority set forth in 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a January 1991 rating decision and that decision 
became final. 

2.  Evidence received since the last final decision by the RO 
in January 1991 is new and so significant that it must be 
considered in order to decide fairly the veteran's claim for 
service connection for bilateral hearing loss on the merits.

CONCLUSION OF LAW

As new and material evidence has been received since the RO 
decision in January 1991 denying service connection for 
bilateral hearing loss, the claim is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.104, 3.156 (a) (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

38 C.F.R. § 3.156(a) (as in effect for claims filed prior to 
August 29, 2001) provides, in pertinent part, that in order 
to reopen a claim for service connection, there must be added 
to the record new and material evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once a denial of service connection has become final the 
claim cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of 3.156(a) itself is to be 
used to determine if evidence submitted since the last prior 
final denial is new and material, so as to warrant reopening 
the claim.  See Hodge v. West, 155 F. 3d. 1356 (1998).  The 
Board notes that while it herein performs the first step of 
this process, the second step must await development 
undertaken by the Board following reopening of the claim.  
This development is to be undertaken pursuant to expanded 
case development authority.  See 67 Fed. Reg. 3,099 (Jan. 23, 
2002).   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (1991).  The regulations further explain that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Every person employed 
in the active military, naval, or air service for six months 
or more shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (2001).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2001); Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (2001).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

The Board notes that the RO, in its June 2000 rating 
decision, did not address the question of whether to reopen 
the claim for service connection for bilateral hearing loss.  
Instead, it merely treated the claim as reopened.  As the 
Board must review the question of whether to reopen the claim 
for service connection de novo under 38 U.S.C.A. 7261(a)(1), 
a discussion of this matter appears below.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185.

The veteran served on active duty between July 1976 and March 
1982.  He had examinations which included audiometric testing 
at examinations upon enlistment, while in service, and post 
service.  These audiometric examinations were in June 1976, 
June 1980, December 1981, January 1982, March 1982, November 
1985, October 1989, March 2000, and July 2001.  Of these 
audiometric examination reports, reports from December 1981, 
January 1982, March 2000 and July 2001 were all added to the 
claims folder subsequent to the last final denial of the 
veteran's claim in January 1991. 

Audiological evaluations prior to service, in service, and 
post service, at indicated pure tone thresholds, in decibels, 
are summarized as follows (blank spaces indicate no reading 
was made at that tone level; readings at other tone levels 
that may have been tested are not indicated in this chart):






HERTZ


Period
Date
Ear
500
1000
2000
300
0
4000
Pre-
service
6/'7
6
LEFT
65
65
40

20
Service
6/'8
0
LEFT
30
35
20
25
25
Service
12/'
81
LEFT
35
40
20
30
27
Service
1/'8
2
LEFT
30
35
15
25
30
Service
3/'8
2
LEFT
25
20
5
15
25
Post-
service
11/'
85
LEFT
45
55
55

45
Post-
service
10/'
89
LEFT
60
60
45
50
45
Post-
service
3/'0
0
LEFT
65
50
40
50
55
Post-
service
7/'0
1
LEFT
60
55
45
50
50
Pre-
service
6/'7
6
RIGHT
20
15
10

20
Service
6/'8
0
RIGHT
25
30
0
15
15
Service
12/'
81
RIGHT
40
30
5
20
10
Service
1/'8
2
RIGHT
40
25
10
15
15
Service
3/'8
2
RIGHT
25
15
10
15
25
Post-
service
11/'
85
RIGHT
45
50
30

45
Post-
service
10/'
89
RIGHT
50
50
25
30
40
Post-
service
3/'0
0
RIGHT
50
55
35
45
50
Post-
service
7/'0
1
RIGHT
45
45
35
40
45

Speech recognition ability was only indicated at the March 
2000 and July 2001 examinations, and hence may not be used to 
be compared with such abilities during service and pre-
service periods.  The July 2001 examination was conducted by 
the VA and included an opinion as to the etiology of the 
veteran's bilateral hearing loss as related to service.  

Also added to the claims folder was the transcript of the 
veteran's testimony before a hearing officer at the RO in 
March 2001.  The veteran testified that during active 
service, he was an artillery mechanic and was involved in 
repair of anti-aircraft artillery missile systems.  On 
occasion, his work required him to go onto the firing ranges 
during light fire exercises.  On many other occasions, he was 
required to repair the systems on the firing line as the 
systems were firing.  On those latter occasions, there were 
high levels of noise.  The first time that he became aware of 
his hearing loss was when he had his hearing tested in 
connection with an application for factory work post service 
in 1986.  At that time, he was told that he had hearing loss 
and was, therefore, required to wear shooter-style large cuff 
hearing protection rather than standard ear plugs while on 
the job.  

The veteran's current bilateral hearing loss meets the 
criteria for hearing loss disability pursuant to 38 C.F.R. 
§ 3.385, based on recent VA examination in July 2001, just as 
it did based on audiometric findings present in the record at 
the time of the prior final denial in January 1991.

The Board considers the new evidence, inclusive of 
audiometric evaluations in December 1981, January 1982, March 
2000, and July 2001, and the veteran's testimony at the March 
2001 hearing, to be so significant that it must be considered 
together with evidence previously assembled to decide fairly 
the claim on the merits.  This new evidence presents 
additional facts going to the question of service incurrence 
or aggravation of bilateral hearing loss.  Accordingly, the 
claim must be reopened.  38 C.F.R. § 3.156(a).  



ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only the appeal 
is granted.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

